363 S.W.3d 384 (2012)
Jeffrey A. FAHRENKAMP, Appellant,
v.
CITY OF ST. LOUIS, By Gregory F.X. Daly, Collector of Revenue, Respondent.
No. ED 96787.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Rehearing Denied April 10, 2012.
Jeffrey Fahrenkamp, St. Louis, MO, for appellant.
Michael D. Stokes, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jeffrey Fahrenkamp appeals the trial court's judgment ordering him to pay past-due earnings taxes to the City of St. Louis. We have reviewed the briefs of the parties and the record on appeal, and we conclude the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b).[1] An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. R. Civ. P. (2011), unless otherwise indicated.